                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE CARSON,                                :

                    Petitioner                :
                                                  CIVIL ACTION NO. 3:18-1122
          v.                                  :
                                                       (Judge Mannion)
VINCE MOONEY,                                 :

                    Respondent                :

                                          ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.        The above captioned petition for writ of habeas
                    corpus is DISMISSED as untimely under the statute
                    of limitations. See 28 U.S.C. §2244(d).

          2.        The Clerk of Court is directed to CLOSE this case.

          3.        There is no basis for the issuance of a Certificate of
                    Appealability. See 28 U.S.C. §2253(c).




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge


Dated:             November 12, 2019
18-1122-01-ORDER
